DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 8/5/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is indefinite because it is unclear what “useful work” means.
Claim 10 should use “bacterial cells” instead of “cells” to prevent an antecedent basis issue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae (U.S. Patent Publication 2011/0300455).
Regarding claim 1, Chae discloses a micro-sized microbial fuel cell comprising: an anode portion and cathode portion separated by a cation exchange membrane, wherein the anode portion includes an anode deposited on a substrate and an anode chamber around the anode, which is a microfluidic channel that is formed by the edges of the cation exchange membrane, anode and gaskets for sealing (Paragraph 0018).  Chae also discloses that the anode is coated with a biofilm matrix including anode-respiring bacteria for releasing electrons to the anode that generates a current that is conducted to an external load (Paragraphs 0019 and 0027 and Fig. 3).
As to claim 4, Chae teaches that the cation exchange membrane and gaskets, which form the microfluidic channel, are made of polymers (Paragraphs 0024 and 0025).
Regarding claim 10, Chae discloses that the anode is made of one or more layers of precious metal (Paragraph 0023).
Chae teaches every limitation of claims 1, 4 and 10 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (U.S. Patent Publication 2011/0300455) in view of Ringeisen (U.S. Patent Publication 2007/0048577).
The teachings of Chae have been discussed in paragraph 7 above.  Chae also discloses that the bacteria is Geobacter sp., which is known to come from sediments in bodies of water (Paragraph 0019), as recited in claim 3 of the present invention.
Chae fails to disclose that the external load is suspended in seawater.
Ringeisen discloses common microbial fuel cells that are seafloor devices and are used by placing the anode in sediment on the seafloor and the cathode in open ocean water (Paragraph 0007).  It would have been obvious to one of ordinary skill in the art that the load connected to the seafloor device would also be suspended in the ocean water, as recited in claim 2 of the present invention. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the load connected to the microbial fuel cell of Chae could be suspended in seawater because Ringeisen teaches that MFCs are commonly used in the ocean and retrieve the same bacteria used in Chae from the sediment of the seafloor.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (U.S. Patent Publication 2011/0300455) in view of Park (WO Publication 2014/178499).
The teachings of Chae have been discussed in paragraph 7 above.
Chae fails to disclose that the microfluidic component is made by replication molding or injection casting in various polymer/elastomer materials, or is 3D-printed.
Park discloses a microbial fuel cell comprising: a cathode, an anode, and a Nafion anode chamber around the anode, wherein the Nafion anode chamber comprises a microfluidic channel structure that is created by nickel molding (Pages 2 and 6-7), as recited in claim 5 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have formed the microfluidic structure of Chae using a molding technique because Park teaches that this method works well at forming small channels in a polymer material.
Allowable Subject Matter
Claims 6-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722